Citation Nr: 1629462	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gallstones.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to an initial compensable rating for abdominal muscle strain.

4.  Entitlement to an initial compensable rating for plantar fasciitis with bilateral pes planus and bone spurs.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from February 1982 to February 1985 and January 2003 to August 2003, including service in Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) from November 2008, April 2009, October 2010, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, the VA RO in Los Angeles, California and the Appeals Management Center.  The Waco RO has jurisdiction over the appeal.

The Veteran requested a hearing on his December 2014 VA Form 9, but withdrew that request in a February 2016 statement.  See 38 C.F.R. § 20.704(e).

The issues of entitlement to service connection for gallstones and a right ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's plantar fasciitis with bilateral pes planus and bone spurs has been manifested by pain on use of the feet accentuated and pain on manipulation of the right foot.

2.  For the entire appeal period, the Veteran's abdominal muscle strain has resulted in no more than slight disability due to abdominal pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for plantar fasciitis with bilateral pes planus and bone spurs are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5276 (2015).

2.  The criteria for an initial compensable rating for abdominal muscle strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.56, 4.73, DC 5319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Plantar fasciitis with bilateral pes planus and bone spurs

In his January 2013 notice of disagreement, the Veteran contended that a compensable rating is warranted for plantar fasciitis with bilateral pes planus and bone spurs because the pain he experiences in his foot, which is most of the time on a daily basis, is unbearable and requires physical therapy, cortisone injections, medical inserts, and pain medications.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's plantar fasciitis with bilateral pes planus and bone spurs is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5284.  However, as there is a Diagnostic Code specific to his currently diagnosed pes planus, the appropriate rating code is DC 5276.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  

Under DC 5276, a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) disability manifested by weight-bearing lines over or medial to the great toes, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation is warranted for pronounced bilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, and where the condition is not improved by orthopedic shoes or appliances.

In a March 2011 private treatment record, the Veteran reported discomfort on his right foot, primarily in the heel, radiating to the arch.  The Veteran characterized the pain as intermittent, of moderate severity, sharp, and stabbing.  He denied bruising, crepitus, numbness, foreign body sensation, stiffness, swelling and weakness.

VA treatment records show the Veteran received physical therapy treatments from November to December 2011 and April 2012 to May 2012.  VA treatment records also show the Veteran was treated with cortisone injections in May 2011, June 2011 July 2011, February 2012, and June 2012.

At the December 2012 VA foot (other than flatfoot pes planus) examination, the examiner diagnosed right foot plantar fasciitis.  The Veteran reported right heel pain, which was worse when he is on his feet for a prolonged period of time.  He reported the pain was helped a little with orthotics and night splints, he had cortisone injections with minimal improvement in symptoms, and took meloxicam with minimal improvement.  The examiner noted the Veteran did not have Morton's neuroma (Morton's disease), metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, weak foot, scars related to his treatment for plantar fasciitis, or any other foot injuries.  The examiner noted the Veteran had mild pes planus with weight bearing and tenderness with palpitation of the right heel, plantar surface.  He noted a normal examination of the left foot except for mild pes planus.  The Veteran reported that he used orthotics.

At the October 2013 VA pes planus examination, the examiner diagnosed plantar fasciitis of the right foot and bilateral pes planus.  The Veteran reported pain over the right heel mainly with prolonged standing and walking and he had to sit and rest due to foot pain.  He reported that he wore orthotics on a daily basis and took meloxicam as needed.  The Veteran reported pain in both feet, which was accentuated on use.  The examination showed pain on manipulation of the right foot that was not accentuated on manipulation, with no indication of swelling on use, and no calluses.  The examiner noted the Veteran's symptoms were relieved with arch supports and there was not extreme tenderness of the plantar surface.  The examiner noted decreased longitudinal arch height on weight-bearing on both feet and no objective evidence of marked deformity of the foot (pronation, abduction, etc.).  The examiner noted no marked pronation, the weight-bearing line did not fall over and was not medial to the great toe, there was no lower extremity deformity other than pes planus causing alteration of the weight bearing line, no inward bowing of the Achilles' tendon, no marked inward displacement and severe spasm of the Achilles tendon on manipulation, no scars, and no assistive devices other than corrective shoes or orthotics as a normal mode of locomotion.

An August 2014 VA treatment record noted the pain in his feet got good relief with meloxicam, but pain increased with walking or long standing.

Resolving all reasonable doubt in her favor, a 10 percent evaluation is warranted for the entire appeal period. See 38 C.F.R. § 4.71a , Diagnostic Code 5276.  The Veteran has consistently reported pain in the feet, which is worse on use.  The condition has required physical therapy, cortisone injections, the use of orthotics, and the use of medication.  

However, an evaluation in excess of 10 percent is not warranted, as the Veteran's pes planus is not severe for VA rating purposes.  While the October 2013 VA examiner noted pain in both feet, which was accentuated on use, and pain on manipulation of the right foot; there was no objective evidence of marked deformity (pronation, abduction, etc.), no indication of swelling on use, and no characteristic callosities.  The evidence shows the Veteran's condition is temporarily relieved by injections and medications and, aside from pain, the Veteran does not have other symptoms.  Thus, the Board finds that the condition does not rise to the level of severe or pronounced under DC 5276.  

The Board has also considered a higher rating under related diagnostic codes, including acquired claw foot (pes cavus) (DC 5278), malunion or nonunion of the tarsal or metatarsal bones (DC 5283) and other foot injuries (DC 5284).  The Veteran has not been diagnosed with claw foot (pes cavus) and there was no evidence of any malunion or nonunion of the tarsal or metatarsal bones.  Thus, an initial rating higher than 10 percent is not warranted under DCs 5278 or 5283.

In regard to other foot injuries, the Board acknowledges that the Veteran has been diagnosed with right foot plantar fasciitis.  His symptom of right foot plantar fasciitis was right heel pain, which was worse when he was on his feet for a prolonged period of time.  As DC 5276 considers pain on manipulation and use of feet, an award of 10 percent under DC 5276 contemplates his symptom of right foot plantar fasciitis.  Accordingly, a separate rating for right foot plantar fasciitis under another diagnostic code is not warranted, as it would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14.

In light of above, an initial 10 percent rating, but no higher, for plantar fasciitis with bilateral pes planus and bone spurs is warranted under DC 5276 for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5276.

II.  Abdominal muscle strain

In January 2010, the Veteran asserted that his service-connected abdominal muscle strain was worse than what it was during his prior examinations in September 2003 and December 2004.  He also indicated that he had no treatment for the condition other than over the counter medication.  In the Veteran's November 2010 VA Form 9, he stated that his mobility was limited due to his injury and he had flare-ups while performing chores around the house.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's abdominal muscle strain (claimed as lower abdominal hernia) is currently rated as noncompensable under 38 C.F.R. § 4.73, DC 5319.  DC 5319 provides ratings for a disability of Muscle Group XIX.  The functions of these muscles are as follows: support and compression of abdominal wall and lower thorax; flexion and lateral motions of spinel synergists in strong downward movements of arm. The muscle group includes: (1) rectus abdominis; (2) external oblique; (3) internal oblique; (4) transversalis; and (5) quadratus lumborum.  For DC 5319, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73.

As set forth in the criteria above, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d). "Slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of facial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; 
(b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).

An April 2003 service medical record shows the Veteran complained of pain in the
right lower abdomen since February and was diagnosed with left lower abdominal muscle pain.  A May 2003 service medical record noted mild tenderness and no inguinal hernia and diagnosed mild abdominal strain.  A July 2003 service record shows the Veteran complained of lower abdominal pain every so often.

In September 2003, the Veteran underwent VA examination.  He indicated that he
was diagnosed with abdominal muscle strain while on active duty after lifting
heavy supplies.  The pain continued to occur with steadily less frequency and
intensity.  There was no herniation noted.  On examination, the abdomen was
muscular and soft, nontender, and with no diastasis recti or any abdominal wall
defect upon valsalva maneuver.  There were no masses and no hepatosplenomegaly
The inguinal canals were tight, with no inguinal hernia noted.  The diagnosis was
transient lower abdominal wall muscular strain, resolving.

October 2003 VA treatment records show the Veteran complained of pain in
the lower abdomen that came and went.  He stated that he had pain in his stomach
whenever he did something physical.  He was diagnosed with abdominal pain that seemed muscular.  He again complained of abdominal pain in April 2004.

In December 2004, the Veteran underwent VA examination.  The examiner noted
the Veteran's initial pain in service.  He had undergone evaluation on several
occasions since the onset, and no specific pathology had been isolated.  He had been
diagnosed with abdominal musculature strain in the past and received symptomatic
treatment for that condition.  There was no documentation of a hernia.  He
continued to experience pain with certain movements and with bending and lifting.
No treatment was currently required.  Following examination, the diagnosis was
abdominal muscle strain with no pathology isolated.

VA treatment records show the Veteran underwent a laparoscopy cholecystectomy and umbilical hernia repair in January 2008.

At the February 2010 VA examination, the Veteran reported brief throbbing pain in the right lower quadrant and peri-umbilical area if he lifts or squats for very long.  The examiner noted muscle throbbing and pain, moderate in severity, with varying frequency, and a duration of 15 minutes.  The examiner noted factors causing flare-ups were squatting and lifting; factors alleviating flare-ups were resting and application of muscle rubs; and the Veteran was independent in his usual daily activities of self care and driving.  The examiner noted an injury associated with the muscle injury or condition; but no injury due to a missile; the injury did not affect the bone, vascular structures, nerves; and there was no required treatment.  The examiner noted no muscle pain, limited activity due to tiredness of the muscle, or inability to move the joint normally; no tumor of the muscles; and no entry or exit wounds.  He determined the muscle group penetrated was support and compression of abdominal wall & lower thorax flexion & lateral motions of spine synergists in strong downward movements of arm (1) Muscles of the abdominal wall (1) Rectus abdominis (2) external oblique (3) internal oblique (4) transversalis, (5) quadratus lumborum and rated muscle strength as normal.  The examiner determined there was no tendon, bone, nerve, or joint damage.  The examiner also determined a plain film of the abdomen was abnormal and the abnormal findings included prior cholecystectomy clips, otherwise negative plain films of the abdomen and he noted this was mild in severity.  He diagnosed abdominal muscle strain with associated umbilical hernia, now repaired with residual scar.  The examiner noted no adverse effect on occupation or daily activities of self-care and he avoids lifting and squatting thus remains asymptomatic.

The examiner noted a supraumbilical surgical site scar, which measured 3 cm by .1 cm, was pigmented, nontender, and without complication.  The texture of the skin was normal, there was no pain in the scar on examination, no adherence to underlying tissue, no frequent loss of covering of skin over the scar such as from ulceration or breakdown of skin, and no elevation or depression of the surface contour of the scar on palpitation.  The scar was superficial, not deep, there was no area of induration and inflexibility of skin in the area of the scar, it was not a facial scar, and there was no inflammation, edema, or ankeloid formation.  There was also no limitation of motion.

In a March 2010 statement, the Veteran's wife stated she had on several occasions witnessed how the Veteran's abdominal strain had a negative effect on her husband.  She indicated that if he was working outside doing chores such as yard work, washing vehicles, or if he was performing tasks inside such as household chores, a really bad pain occurred in his abdominal area.  As a result, he had to lie down for ten to fifteen minutes before the pain subsided and at times, it lasted longer, causing him to delay his activities.

At the October 2013 VA examination, the examiner diagnosed abdominal muscle strain that was remote and resolved.  The Veteran reported he occasionally continued to have discomfort across the lower abdomen, but was not taking any medication.  The examiner noted no penetrating muscle injury; rather, there was a nonpenetrating muscle injury.  The examiner noted no history of rupture of the diaphragm with herniation, no history of extensive muscle hernia of any muscle without other injury to the muscle, and no history of injury to the facial muscles.  The examiner noted no scar associated with a muscle injury, no fascial defects associated with any muscle injury, and no muscle injury affecting muscle substance or function.  The examiner noted no muscle atrophy and the Veteran did not use assistive devices as a normal mode of locomotion.  The Veteran had mild diastasis recti when coming up from a lying down position but the examiner determined this was not due to the abdominal muscle strain.  The examiner also noted no impact on the Veteran's ability to work due to the muscle injury.

After a full review and weighing of the medical and lay evidence, the Board finds that an initial compensable rating for abdominal muscle strain (claimed as lower abdominal hernia) is not warranted, as the Veteran's disability is most appropriately characterized as slight.

As noted above, for a higher rating under DC 5319, the evidence must show moderate symptoms or impairment of Muscle Group XIX. 38 C.F.R. §§ 4.56, 4.73. In this case, the type of injury is a muscle strain which produces pain with activity and is inconsistent with a "moderate" injury.  There is a small surgical scar; however, there is no loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

To the extent the February 2010 VA examination report reflected a scar associated with the abdominal muscle injury, it does not warrant a compensable rating as the examination showed it was a supraumbilical surgical site scar which measured 3 centimeters by .1 centimeters, was not painful, and there was no frequent loss of covering of skin over the scar, such as from ulceration or breakdown of skin.  38 C.F.R. § 4.118, DCs 7801-5.

The preponderance of the evidence weighs against a finding that the Veteran's service-connected abdominal muscle strain (claimed as lower abdominal hernia) warrants an initial compensable disability rating.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56, 4.73.


ORDER

An initial 10 percent rating for plantar fasciitis with bilateral pes planus and bone spurs is granted for the entire appeal period.

An initial compensable rating for abdominal muscle strain (claimed as lower abdominal hernia) is denied.


REMAND

I.  Gallstones

In the Veteran's July 2008 claim, he contended that he had abdominal pain that started in February 2003 and continued on and off until he had his gallbladder removed in January 2008.  In his May 2010 Statement of Accredited Representative, the Veteran's representative contended the Veteran had suffered from gallstones since his active service.  In the Veteran's July 2009 VA Form 9, he also contended that the medication he was currently taking, gemfibrozil, had side effects including gallstones.  VA treatment records show gallstones in October 2007 and a laparoscopy cholecystectomy in January 2008.  A VA examination has not been conducted in regard to the Veteran's gallstones.  As the Veteran's statements provide evidence that he may have a current condition that is related to service or a service-connected disability, the Board finds a VA examination and medical opinion are warranted.

II.  Right ankle condition

In his May 2010 claim, November 2010 notice of disagreement, and March 2011 VA Form 9, the Veteran contended that his right ankle condition was secondary to his service-connected left ankle condition.  In his March 2011 VA Form 9, the Veteran also contended that he should be compensated for his right ankle as an undiagnosed illness due to his service in the Gulf War. 

Service treatment records show a diagnosis of mild tendonitis in the right ankle and heel in February 2003.  VA examinations in January 2009, August 2010, September 2010 and February 2015 noted images of the right ankle revealed only a tiny amount of irregularity to the tip of the medial malleolus consistent with an old injury and minor spurring was present about the dorsal margin of the distal articular surface of the talus and the proximal articular surface of the navicular dorsally.  It was noted that this was considered degenerative in origin and "probably" related to the pes planus deformity.  As the evidence shows a right ankle condition in service and a current right ankle condition, a VA examination is warranted to address the nature and etiology of the Veteran's right ankle condition.  The examination should also address whether the Veteran's right ankle condition is secondary to his service-connected plantar fasciitis with bilateral pes planus and bone spurs and/or his service-connected left ankle traumatic joint disease and un-united avulsion adjacent to medial malleolus.

The Veteran served in in the Southwest Asia theater of operations during the Persian Gulf War.  Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claim has not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the AOJ must provide the Veteran with appropriate notice of the evidence needed to establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Additionally, the Board finds the VA examination of the right ankle should address whether his right ankle condition is due to undiagnosed illness or a medically unexplained chronic multi-symptom illnesses.  

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. §§ 1117, 5103(a) (West 2014) and 38 C.F.R. §§ 3.317, 3.159(b) (2015) that includes an explanation as to the information or evidence needed to establish a claim for service connection due to an undiagnosed illness.

2.  Obtain any outstanding VA treatment records.

3.  Contact the Veteran and request that he identify any outstanding private treatment records related to his claim for service connection for gallstones and/or a right ankle condition.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptoms of gallstones and/or a right ankle condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing all development set forth in paragraphs 2 through 4 above, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of his gallstones.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any necessary tests should be conducted. The examiner is requested to opine as to the following:

(a)  Is it at least as likely as not that the Veteran's gallstones are related to or had their onset in service?

(b)  Is it at least as likely as not that the Veteran's gallstones are (1) proximately due to or (2) aggravated (permanently worsened beyond the natural progress of the disease) by any service-connected disability, to include medications taken for a service-connected disability?

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.

6.  After completing all development set forth in paragraphs 1 through 4 above, arrange for the Veteran to undergo a VA examination to address his right ankle condition.

The examiner is asked to review the pertinent evidence and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of the Veteran's right ankle condition is attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed right ankle condition had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?
(e)  If not directly related to service on the basis of questions (b)-(d), is any right ankle condition proximately due to, the result of, or caused by any service-connected disabilities, to include the Veteran's service-connected plantar fasciitis with bilateral pes planus and bone spurs and/or left ankle traumatic joint disease and un-united avulsion adjacent to medial malleolus?   In addressing this question, please comment on the VA examination reports of record indicating that the Veteran's degenerative changes in the right ankle are probably related to the pes planus deformity.

(f)  If not caused by another medical condition, has any right ankle condition been aggravated (permanently worsened beyond the natural progress of the disease) by any service-connected disabilities, to include the Veteran's service-connected plantar fasciitis with bilateral pes planus and bone spurs and/or left ankle traumatic joint disease and un-united avulsion adjacent to medial malleolus?  

7.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


